Case 1:18-cv-05677-DLI-RML Document 24 Filed 10/14/20 Page 1 of 1 PageID #: 97

                                  S AMUEL & S TEIN
                                      ATTORNEYS AT LAW

                 38 WEST 32ND STREET, SUITE 1110, NEW YORK, NY 10001
 PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEBSITE: www. sa mue landstein.co m



     DAVID STEIN                        October 14, 2020                       ADMITTED IN
     dstein@samuelandstein.com                                            NY, NJ, PA, IL, DC

VIA ECF

Hon. Robert M. Levy, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re:     Valverde v. Marbren Tire Co., Inc., et al.
               Case Number 18-cv-5677 (DLI) (RML)

Dear Magistrate Judge Levy:

       We represent plaintiff Valverde and opt-in plaintiffs Flores and Giraldo in the above-
referenced matter and submit this letter pursuant to Your Honor’s Order of September 23,
2020. After reviewing the file in this matter, we have determined that summary judgment
would present significant obstacles in this case, and plaintiffs therefore will not make such a
motion. We will therefore proceed with the pretrial briefing schedule set forth by Your Honor.

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience in the event that the Court has any questions.

                                                   Respectfully submitted,


                                                   David Stein

cc: Jonathan Silver, Esq. (via ECF)
